DETAILED ACTION
This office action is in response to the amendment filed on 06/14/2021, 2015. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims objected to because of the following informalities:  Claims 1 and 10 “the main clock” should “a main clock”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2013/0043856 in view of Tanabe et al. US 2014/0239925.
	Regarding Claim 1, Wang teaches (Figures 1 and 10-16) an adaptive slope compensation circuit (Fig. 10), in a current-mode controlled DC-DC switching converter (Fig. 1), comprising: a compensation ramp, comprising two or more zones (See Figure 10 and 15, The zones are different which each duty cycle), with each zone having a distinct slope value (See fig. 10), configured to be responsive to a duty cycle (D), and configured to maintain a maximum ramp current contribution for all values of an output voltage at an end of a switching period (Par. 28, see Fig. 10), or for on times greater than 50% of a total switching cycle time (Tpd), to maintain a constant offset value at a point of use for all values of said output voltage (see Fig. 10, for a specific duty cycle which provides an output voltage it has an specific slope). (For example: Par. 28, 80-83 and 102-103)
		Wang does not teach wherein a clock in anti-phase with the main clock is provided, to control switching of said compensation ramp.
	Tanabe teaches (Figures 3-4) wherein a clock in anti-phase (Pwm_d) with the main clock (pwm_d#) is provided, to control switching of said compensation ramp (Figure 4 with 62 and 81). (For example: Par. 25-34)

	Regarding Claims 2 and 11, Wang teaches (Figures 1 and 10-16) wherein each of said slope values is configured to vary based on said duty cycle (see fig. 10). (For example: Par. 28, 80-83 and 102-103)
	Regarding Claim 5, Wang teaches (Figures 1 and 10-16), wherein the slope value for a first zone and the slope value for a second zone are approximately the same for the duty cycle of about 50% (see Fig. 15a the two zones before and after 0.5*Ts). (For example: Par. 28, 80-83 and 102-103)
	Regarding Claims 6 and 14, Wang teaches (Figures 1 and 10-16) wherein said two or more zones (See figs. 15) comprise two zones to produce a final compensation ramp. (For example: Par. 28, 80-83 and 102-103)
	Regarding Claims 7 and 15, Wang teaches (Figures 1 and 10-16) wherein said two or more zones comprise N zones to produce a final compensation ramp (see Figs. 15). (For example: Par. 28, 80-83 and 102-103)
	Regarding Claim 8, Wang teaches (Figures 1 and 10-16) wherein the DC-DC switching converter is a Buck switching converter (Fig. 1).
	Regarding Claim 9, Wang teaches (Figures 1 and 10-16) wherein the DC-DC switching converter is a Boost or other type of DC-DC switching converter (Fig. 1).
Regarding Claim 10, Wang teaches (Figures 1 and 10-16) is the method claim of claim 1 which teaches the same or similar limitations as claim 1 (apparatus claim) and is rejected under the same grounds.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2013/0043856 in view of Tanabe et al. US 2014/0239925 and further in view of Kranz et al US 2018/0358990.
		Regarding Claim 3 and 12, Wang teaches (Figures 1 and 10-16) wherein the slope value for a first zone, for on times greater than 50% of the total switching cycle time Tpd (see Fig. 10). 
	Wang does not teach configured to decrease with increasing on time until at an on time of 100% Tpd, the slope value is approximately zero.
	Kranz teaches (Figures 4-6) slope configured to decrease with increasing on time (Fig. 6, bolded line decreasing with higher output voltage) until at an on time of 100% Tpd (when it reaches the bottom of the graph), the slope value is approximately zero (1). (For example: Par. 57-67 and 82-87)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include configured to decrease with increasing on time until at an on time of 100% Tpd, the slope value is approximately zero, as taught by Kranz, to avoid instability in the system. 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2013/0043856 in view of Tanabe et al. US 2014/0239925 and further in view of Xiaowu et al US 20100008108.
	Regarding Claim 4 and 13, Wang teaches (Figures 1 and 10-16) wherein the slope value for a second zone (Fig. 15b), for on times greater than 50% of the  total switching cycle time Tpd, is configured to decrease with decreasing on time until (See fig. 10 from right to left), at the duty cycle of 50% (Fig. 15a). (For example: Par. 28, 80-83 and 102-103)
	Wang does not teach the second zone slope value is equal to a slope value used for a first zone.
	Xiaowu teaches (Figures 7-8) the second zone slope value (3rd column with I3) is equal to a slope value used for a first zone (4th column with I3). (For example: Par. 48-53)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Wang to include the second zone slope value is equal to a slope value used for a first zone, as taught by Xiaowu, to improve slope compensation thereby reducing inaccurate compensation under certain operation conditions.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838